Citation Nr: 0502542
Decision Date: 02/03/05	Archive Date: 03/14/05

DOCKET NO. 03-27 629                        DATE FEB 03 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to an effective date earlier than July 25, 2000, for the grant of service connection for type II diabetes mellitus due to herbicide exposure.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2001 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The Department of Veterans' Affairs (VA) will notify you if further action is required on your part.

REMAND

In a December 2001 rating decision, the RO granted the veteran's claim for service connection for type II diabetes mellitus due to the veteran's exposure to herbicides (Agent Orange) during military service. The RO assigned an effective date of July 25, 2000. The RO assigned this effective date because it was the date of receipt of a VA Form 21-4138 from the veteran which stated, "I am submitting a request to the VA to reopen my [service-connected] disability comp[ensation] claim for diabetes mellitus as a result of exposure to Agent Orange. I was involved in spraying the defoliant from the aircraft. . . . I was outside of Da Nang doing the spraying."

The veteran seeks an effective date earlier than July 25, 2000, for service connection for type II diabetes mellitus due to herbicide exposure. He asserts that an earlier effective date for service connection is warranted under the provisions of Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer II), and the specific guidance provided in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) ("Nehmer II"), and Nehmer v. United States Veterans Admin., No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action order), which created an exception to the provisions governing the assignment of effective dates in certain cases.

2
Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(l) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

Because the Nehmer case created an exception to the general provisions governing the assignment of effective dates in certain cases, VA recently enacted new regulations to state the effective date rules required by orders of the United States District Court in the class action.

The new regulations state that a "Nehmer class member" includes a Vietnam veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(I)(i) (2004). Covered herbicide disease means a disease for which VA has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne. Covered herbicide diseases specifically include: type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; multiple myeloma; nonHodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft-tissue sarcoma (as defined in 38 C.F.R. § 3.309(e)) 38 C.F.R. - § 3.816(b)(2) (2004)(emphasis added).

The new regulations further state that:

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of

3
the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

38 C.F.R. § 3.816(c) (2004).

In this case, the veteran filed a claim for diabetes that was received at the RO on October 7, 1991. The veteran completed the entire form, which indicated he was filing a claim for nonservice-connected pension benefits as well as several claims for compensation benefits. On the application form, he specifically indicated that one of his claimed disabilities was diabetes. He provided information about doctors who had treated him for this condition.

In November 1991, the veteran underwent a VA examination. The examiner noted that the veteran had been diagnosed with diabetes mellitus in 1981 and was treated with insulin. The diagnosis was "DM AO on insulin."

In January 1992 the RO issued a rating decision, which granted the veteran's claim for nonservice-connected pension. While this rating decision did not specifically address the issue of entitlement to service connection for diabetes mellitus, the

4
rating decision listed diabetes mellitus below the heading "NSC," indicating that the disability was not considered service-connected.

The Board construes the October 7, 1991, claim filed by the veteran as a claim for entitlement to service connection for diabetes mellitus, as well as a claim for entitlement to nonservice-connected pension benefits. This claim has never been adjudicated by the RO. Specifically, the record contains multiple entries indicating that the veteran currently has insulin-dependent diabetes mellitus (IDDM), also known as diabetes mellitus, type I.

The issue of whether the veteran should be granted service connection for type I diabetes mellitus is not before the Board; however, it must be addressed before the question of an earlier effective date for diabetes mellitus, type II can be answered. As the issues are inextricably intertwined, a remand is necessary. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

This case is REMANDED for the following action:

1. Adjudicate the veteran's claim for diabetes, stemming from his original claim received October 7, 1991.

2. Readjudicate the veteran's entitlement to an effective date earlier than July 25, 2000, for the grant of service connection for type II diabetes mellitus due to herbicide exposure. If the benefit sought on appeal remains denied, the veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case. The veteran should be given the opportunity to respond to the SSOC.

5
The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Afford this claim expeditious treatment. The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446,  302, 108 Stat. 4645. 4658 (1994). 38 U.S.C.A. 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 844-8.45and 38.02-38.03.2.

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

6 



